DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on August 10, 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-139442, filed on August 20, 2020.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 08/10/2021 was considered.
Claims 1-12 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGANUMA, US Patent Publication 2018/0341315; hereinafter “SUGANUMA” in view of Application Report SLVA842, USB PD Power Negotiations by Texas Instruments Incorporated, Published on November 2016, hereinafter “SLVA842”.
Regarding claim 1, SUGANUMA discloses a power receiving apparatus (Fig. 2, 112; Fig. 7, 112) comprising:
a power receiving unit (Fig. 2, 112; Fig. 7, 112) that receives a first power ([0006] “predetermined reference current” which is a low current, thus low power) or a second power higher than the first power ([0006] “high current” high current, thus high power) from a power transmitting apparatus (Fig. 2, 111; Fig. 6, 111); and
a control unit that (Fig. 2 and Fig. 7, 133-135) (i) controls the power receiving unit to receive the first power from the power transmitting apparatus without performing a determination process of determining whether or not the power transmitting apparatus meets a predetermined condition in a case where the power receiving apparatus is in a first operation state (Fig. 11, S202) [0054], (ii) performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition before the power receiving unit receives the second power from the power transmitting apparatus in a case where the power receiving apparatus is in a second operation state  ([0067] “negotiates for power”) (Fig. 11, S203) [0054] [0055], and (iii) controls the power receiving unit to receive the second power from the power transmitting apparatus in a case where the power receiving apparatus is in the second operation state and the power transmitting apparatus meets the predetermined condition (Fig. 11, S205) [0055].
SUGANUMA discloses negotiate for power ([0067] “negotiates for power”).  SUGANUMA does not disclose performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition.
SLVA842 discloses negotiate for power and performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition (section 1 Introduction “As a result, any product that requires or delivers power from 5 to 20 V (15 to 100 W of power)must negotiate according to a specific set of standardized rules”) (section 3 and section 4, Fig. 5, Evaluate Capabilities Detect Plug Type by Sink Policy Engine).
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGANUMA to incorporate the teaching of SLVA842 and performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition.  Doing so would allow the power receiving unit allocate power based on the capability of the power transmitting apparatus.
Regarding claim 3, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, SUGANUMA further discloses the control unit performs the determination process in a case where a change from the first operation state to the second operation state has been detected (Fig. 11, S204).
Regarding claim 5, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, SLVA842 also discloses the control unit controls reception of power from the power transmitting apparatus in accordance with a predetermined power receiving operation in a case where the power transmitting apparatus does not meet the predetermined condition (section 6.1, source provide only 5V).  It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGANUMA to incorporate the teaching of SLVA842 and controls reception of power from the power transmitting apparatus in accordance with a predetermined power receiving operation in a case where the power transmitting apparatus does not meet the predetermined condition.  Doing so would allow the power receiving apparatus operates with the predetermined power when the power transmitting apparatus does not meet a power requested during negotiate for power.
 Regarding claim 6, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, SUGANUMA further discloses the first operation state is a state in which the power receiving apparatus is powered off ([0055] there are only two states YES and NO, thus if NO, the high current support notification unit 133 inactivates when the downstream port 132 that does not need charging in the coupled device), and the second operation state is a state in which the power receiving apparatus is powered on ([0055] there are only two states YES and NO, thus if YES, the high current support notification unit 133 activates when the downstream port 132 that needs charging in the coupled device).
Regarding claim 11, SUGANUMA discloses a method comprising:
controlling a power receiving unit (Fig. 2, 112; Fig. 7, 112) of a power receiving apparatus (Fig. 2, 112; Fig. 7, 112) to receive a first power ([0006] “predetermined reference current” which is a low current, thus low power) from a power transmitting apparatus (Fig. 2, 111; Fig. 6, 111) without performing a determination process of determining whether or not the power transmitting apparatus meets a predetermined condition, in a case where the power receiving apparatus is in a first operation state (Fig. 11, S202) [0054];
performing the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition before the power receiving unit of the power receiving apparatus receives a second power higher than the first power from the power transmitting apparatus  ([0067] “negotiates for power”) (Fig. 11, S203) [0054] [0055], in a case where the power receiving apparatus is in a second operation state (Fig. 11, S203) [0054] [0055] (Higher current result in higher power); and
controlling the power receiving unit of the power receiving apparatus to receive the second power from the power transmitting apparatus, in a case where the power receiving apparatus is in the second operation state and the power transmitting apparatus meets the predetermined condition (Fig. 11, S205) [0055].
SUGANUMA discloses negotiate for power ([0067] “negotiates for power”).  SUGANUMA does not disclose performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition.
SLVA842 discloses negotiate for power and performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition (section 1 Introduction “As a result, any product that requires or delivers power from 5 to 20 V (15 to 100 W of power)must negotiate according to a specific set of standardized rules”) (section 3 and section 4, Fig. 5, Evaluate Capabilities Detect Plug Type by Sink Policy Engine).
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGANUMA to incorporate the teaching of SLVA842 and performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition.  Doing so would allow the power receiving unit allocate power based on the capability of the power transmitting apparatus.
Regarding claim 12, SUGANUMA discloses a non-transitory storage medium that stores a program causing a computer to execute a method [0025] [0026], the method comprising:
controlling a power receiving unit (Fig. 2, 112; Fig. 7, 112) of a power receiving apparatus (Fig. 2, 112; Fig. 7, 112) to receive a first power from a power transmitting apparatus without performing a determination process of determining whether or not the power transmitting apparatus meets a predetermined condition, in a case where a power receiving apparatus is in a first operation state (Fig. 11, S202) [0054];
performing the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition before the power receiving unit of the power receiving apparatus receives a second power higher than the first power from the power transmitting apparatus ([0067] “negotiates for power” [0006] “high current” high current, thus high power) (Fig. 11, S203) [0054] [0055], in a case where the power receiving apparatus is in a second operation state (Fig. 11, S203) [0054] [0055]; and
controlling the power receiving unit of the power receiving apparatus to receive the second power from the power transmitting apparatus, in a case where the power receiving apparatus is in the second operation state and the power transmitting apparatus meets the predetermined condition (Fig. 11, S205) [0055].
SUGANUMA discloses negotiate for power ([0067] “negotiates for power”).  SUGANUMA does not disclose performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition.
SLVA842 discloses negotiate for power and performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition (section 1 Introduction “As a result, any product that requires or delivers power from 5 to 20 V (15 to 100 W of power)must negotiate according to a specific set of standardized rules”) (section 3 and section 4, Fig. 5, Evaluate Capabilities Detect Plug Type by Sink Policy Engine).
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SUGANUMA to incorporate the teaching of SLVA842 and performs the determination process of determining whether or not the power transmitting apparatus meets the predetermined condition.  Doing so would allow the power receiving unit allocate power based on the capability of the power transmitting apparatus.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SUGANUMA and SLVA842 in view of Degura, US Patent Publication 20180081326; hereinafter “Degura”.
Regarding claim 2, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, the combination of SUGANUMA and SLVA842 does not disclose the control unit controls the power receiving unit to receive a third power that does not exceed a predetermined power in a case where the power receiving apparatus is in the first operation state.  Degura discloses a control unit controls the power receiving unit to receive a third power that does not exceed a predetermined power in a case where the power receiving apparatus is in the first operation state [0026] (different voltage ranges, thus different power level ranges).  
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SUGANUMA and SLVA842 to incorporate the teaching of Degura and allow the control unit controls the power receiving unit to receive a third power that does not exceed a predetermined power in a case where the power receiving apparatus is in the first operation state.  Doing so would allow the power receiving apparatus operate on an operational power different from the predetermined power based on the need of power.
Regarding claim 7, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, the combination of SUGANUMA and SLVA842 does not disclose an image capture unit, wherein the first operation state is a state in which power is not supplied to the image capture unit, and the second operation state is a state in which power is supplied to the image capture unit.
Degura discloses an image capture unit as a load [0014],
wherein the first operation state is a state in which power is not supplied to the image capture unit, and the second operation state is a state in which power is supplied to the image capture unit [0023]-[0025].  
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SUGANUMA and SLVA842 to incorporate the teaching of Degura and have an image capture unit as a load, wherein the first operation state is a state in which power is not supplied to the image capture unit, and the second operation state is a state in which power is supplied to the image capture unit.  Doing so would allow charging the battery of the load such as the image capture unit when the image capture unit first connected to the power transmitting apparatus with an empty battery that does not have the power capacity to operating and provide basic functions of the load, and after the battery is charged to a minimum operational power, negotiate with the power transmitting apparatus for higher charging power to speed up the charging process. 

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SUGANUMA and SLVA842 in view of LEE et al., US Patent Publication 2019/0064900; hereinafter “LEE”.
Regarding claim 4, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, the combination of SUGANUMA and SLVA842 does not disclose the control unit controls a display unit to display information prompting a user to select a power receiving operation in the display unit in a case where the power transmitting apparatus does not meet the predetermined condition, and controls reception of power from the power transmitting apparatus in accordance with a selected power receiving operation. LEE discloses a control unit controls a display unit [0209] to display information prompting a user to select a power receiving operation in the display unit in a case where the power transmitting apparatus does not meet the predetermined condition, and controls reception of power from the power transmitting apparatus in accordance with a selected power receiving operation [0209]- [0211].
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SUGANUMA and SLVA842 to incorporate the teaching of LEE and provide have a display unit to display information prompting a user to select a power receiving operation in the display unit in a case where the power transmitting apparatus does not meet the predetermined condition, and controls reception of power from the power transmitting apparatus in accordance with a selected power receiving operation.  Doing so would allow the user take an appropriate action based on the user’s reference.
Regarding claim 8, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus operate in the first operating state, and negotiate for power prior to second operating state.  The combination of SUGANUMA and SLVA842 does not disclose the power receiving apparatus comprising an authentication unit that performs user authentication.  LEE discloses a power receiving apparatus comprising an authentication unit that performs user authentication [0256].  
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SUGANUMA and SLVA842 to incorporate the teaching of LEE and provide the authentication unit that performs user authentication in order to have wherein the first operation state is a state before the user authentication succeeds and the second operation state is a state after the user authentication succeeds.  Doing so would minimize power loss due to unauthorized user since the USB C standard allow low power transfer without any negotiation process for higher power. 

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SUGANUMA and SLVA842 in view of Lai et al., US Patent Publication 2019/0115765; hereinafter “Lai”.
Regarding claim 9, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, the combination of SUGANUMA and SLVA842 does not disclose the first operation state is a state in which a voltage of a battery connected to the power receiving apparatus is less than a minimum voltage for starting up the power receiving apparatus, and the second operation state is a state in which the voltage of the battery is greater than the minimum voltage.
Lai discloses a first operation state is a state in which a voltage of a battery connected to the power receiving apparatus is less than a minimum voltage (Fig. 6, PRE-CHARGE when battery less than 3.0V) for starting up the power receiving apparatus, and a second operation state is a state in which the voltage of the battery is greater than the minimum voltage (Fig. 6, STANDARD CHARGE when battery above 3.0V).
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SUGANUMA and SLVA842 to incorporate the teaching of Lai and have the first operation state is a state in which a voltage of a battery connected to the power receiving apparatus is less than a minimum voltage for starting up the power receiving apparatus, and the second operation state is a state in which the voltage of the battery is greater than the minimum voltage. Doing so would allow charging the battery of the power receiving apparatus when the power receiving apparatus first connected to the power transmitting apparatus with an empty battery that does not have the power capacity to operating and provide basic functions of the power receiving apparatus, and after the battery is charged to a minimum operational power, negotiate with the power transmitting apparatus for higher charging power to speed up the charging process.
Regarding claim 10, the combination of SUGANUMA and SLVA842 discloses the power receiving apparatus according to claim 1 above, the combination of SUGANUMA and SLVA842 does not disclose the first operation state is a state in which trickle charging of a battery is performed using power supplied from the power transmitting apparatus ,and the second operation state is a state in which the battery is charged using power from the power transmitting apparatus at a current greater than a current of the trickle charging.
Lai discloses a first operation state is a state in which trickle charging of a battery is performed using power supplied from the power transmitting apparatus (Fig. 6, PRE-CHARGE when battery less than 3.0V and current is less than 1A), and a second operation state is a state in which the battery is charged using power from the power transmitting apparatus at a current greater than a current of the trickle charging (Fig. 6, STANDARD CHARGE when battery above 3.0V and current is at 3A).
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SUGANUMA and SLVA842 to incorporate the teaching of Lai and have the first operation state is a state in which trickle charging of a battery is performed using power supplied from the power transmitting apparatus ,and the second operation state is a state in which the battery is charged using power from the power transmitting apparatus at a current greater than a current of the trickle charging. Doing so would allow charging the battery of the power receiving apparatus when the power receiving apparatus first connected to the power transmitting apparatus with an empty battery that does not have the power capacity to operating and provide basic functions of the power receiving apparatus, and after the battery is charged to a minimum operational power, negotiate with the power transmitting apparatus for higher charging power to speed up the charging process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836